Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 5, 2019

                                        No. 04-19-00101-CV

                  IN THE INTEREST OF Z.A.F AND Z.R.F., CHILDREN,

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA00277
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notice of late record, requesting additional time to file the
clerk’s record. We grant the request and order the trial court clerk, Mary Angie Garcia, to file the
clerk’s record by March 8, 2019.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court